Citation Nr: 1631753	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an effective date earlier than January 4, 2008, for the grant of service connection for ischemic heart disease.  


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.      
 
In a January 2016 rating decision, the RO granted the Veteran's claim for service connection for ischemic heart disease and assigned an effective date of January 4, 2008.  The Veteran timely filed a notice of disagreement as to the effective date in March 2016.  However, a statement of the case (SOC) has not yet been issued, and the notice of disagreement has not been withdrawn.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to provide the veteran an SOC.  As such, the issue of entitlement to an earlier effective date for ischemic heart disease is listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran filed a timely notice of disagreement in March 2016 as to the effective date assigned for service connection for ischemic heart disease.  However, the RO has not issued an SOC concerning this issue.  When a notice of disagreement has been filed, the RO must provide the veteran with an SOC.  Manlincon, 12 Vet. App. at 240-41; see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  Accordingly, the Board must remand this issue to the RO for the issuance of an SOC.

With regard to the Veteran's claim for service connection for hypertension, to include as secondary to diabetes mellitus, type II, the RO obtained VA medical opinions in June 2008, October 2009, and June 2014.  When VA undertakes to either provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the June 2008 and June 2014 VA opinions are inadequate as they do not properly consider the issue of secondary service connection.  In addition, a new VA opinion is necessary to address relevant medical evidence obtained in April 2016.   

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's June 2008 VA examination was obtained to determine entitlement to service connection for diabetes mellitus, type II.  In addition, the examiner provided a diagnosis and opinion as to the Veteran's hypertension, stating that it predated and was not caused by his diabetes.  However, the examiner did not address the question of whether the Veteran's hypertension was chronically aggravated by his diabetes.  Although the June 2014 VA opinion addressed aggravation, it only considered whether the Veteran's hypertension was aggravated by his coronary artery disease without discussing any impact as a result of the Veteran's service-connected diabetes.  Accordingly, both the June 2008 and June 2014 VA opinions are inadequate.  See Barr, 21 Vet. App. at 202.    

The October 2009 VA examiner rendered a negative opinion as to aggravation, citing the Veteran's normal renal function and management of diabetes through daily medication as evidence that the Veteran's hypertension is not aggravated beyond normal progression due to his service-connected diabetes.  Nevertheless, a remand is necessary to obtain a supplemental opinion that considers relevant medical evidence obtained subsequent to the October 2009 opinion.  Specifically, in the report of an April 2016 VA nephrology examination, it was noted that the Veteran was "observed to have elevated microalbumin levels since approximately 2010."  Thus, the Board concludes that the RO should obtain a new medical opinion that considers the significance of this in the context of whether it may be concluded hypertension is aggravated by diabetes.    

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to an effective date earlier than January 4, 2008, for the grant of service connection for ischemic heart disease.  38 C.F.R. § 19.26 (2015).  The Veteran should be informed that he must file a timely substantive appeal in order to perfect to the Board an appeal of the January 2016 rating decision as to this issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

2.  Obtain any outstanding VA treatment records from the G. V. (Sonny) Montgomery VA medical center in Jackson, Mississippi, and any associated outpatient clinics, dated from May 2016 to the present.

3.  Thereafter, obtain a supplemental medical opinion from an appropriate VA examiner to determine any relationship between the Veteran's hypertension and his service-connected disability.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused or aggravated to any degree by any service-connected disability, specifically to include the Veteran's service-connected diabetes mellitus, type II.  If it is determined that his hypertension was worsened by a service-connected disorder, then to the extent possible, the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the Veteran's hypertension before the aggravation.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.  

In rendering an opinion as to aggravation, the examiner is asked to specifically address the significance, if any, of the notation in the April 2016 report of VA nephrology examination that the Veteran's microalbumin levels have been elevated since approximately 2010.  

A complete rationale must be provided for the opinion proffered.  

4.  Following the above and completion of any other development deemed necessary in light of the above, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




